EXHIBIT21.1 List of Subsidiaries Subsidiary Jurisdiction of incorporation or organization Butler Animal Health Supply, LLC (d.b.a. Butler Schein Animal Health Supply) Delaware Butler Animal Health Holding Company, LLC1 Delaware W.A. Butler Company2 Delaware Camlog Holding AG3 Switzerland Henry Schein Canada, Inc.4 Ontario, Canada Henry Schein Holding GmbH5 Germany Henry Schein Europe, Inc.6 Delaware Henry Schein Practice Solutions Inc. Utah 1 Butler Animal Health Holding Company, LLC is the parent, holding company of Butler Animal Health Supply, LLC. 2 W.A. Butler Company owns a majority interest in Butler Animal Health Holding Company, LLC. 3 Camlog Holding AG is the parent, holding company of six consolidated wholly-owned subsidiaries, all of which operate in the dental implant industry outside the United States. 4 Henry Schein Canada, Inc. owns a majority interest in Camlog Holding AG. 5 Henry Schein Holding GmbH is the parent, holding company of 23 consolidated wholly-owned subsidiaries, all of which operate in thehealth caredistribution industry outside the United States. 6 Henry Schein Europe, Inc. is the parent, holding company of Henry Schein Holding GmbH.
